UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROCKY DEFILIPPO,

                           Plaintiff,

                    -v.-                             17 Civ. 2789 (KPF)

NATIONAL RAILROAD PASSENGER                                ORDER
CORPORATION and ABM JANITORIAL
SERVICES NORTHEAST, INC.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      On February 26, 2021, the Court entered an Order advising the parties

that pursuant to the centralized trial calendaring system currently in place in

the Southern District of New York, this case had been placed as third on the

jury trial list for June 16, 2021. (Dkt. #117). Unfortunately, it was confirmed

today that the second case on the jury trial list for that date is expected to

proceed, and the Court thus is unlikely to have access to either a modified

courtroom or a jury panel. As such, the Court regretfully must adjourn the

June 16, 2021 trial start-date, and all its accompanying deadlines, sine die.

The parties are directed to submit a joint letter on or before June 8, 2021,

regarding their availability for trial during the fourth quarter of 2021.

      SO ORDERED.

Dated: May 25, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
